Citation Nr: 1531114	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with bulging annulus at L4-S1. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal.

3.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1993 and from February 2003 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and January 2014 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Commonwealth of Puerto Rico, and St. Petersburg, Florida, respectively. 

In May 2011, the Veteran's claims of entitlement to higher initial ratings for degenerative disc disease with bulging annulus at L4-S1 and residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal were remanded by the Board to provide the Veteran his request Board hearing before a Veterans Law Judge sitting at the RO.  Such hearing was scheduled for June 2012; however, in May 2012, the Veteran requested that the hearing be rescheduled.  As such, his Board hearing was scheduled for October 2012; however, the Veteran failed to report for the hearing, and has not explained his absence or requested to reschedule the hearing.  Therefore, such hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  Moreover, in recent communication received in March 2015, the Veteran's attorney has indicated that he does not desire a Board hearing in regard to any issue on appeal.        

In an April 2014 decision, the Board denied an effective date prior to December 3, 2004, for the grant of service connection and initial ratings assigned for degenerative disc disease with bulging annulus at L4-S1 and residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal.  The Board also remanded the Veteran's claims of entitlement to higher initial rating for degenerative disc disease with bulging annulus and residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal for further development.  While these issues have not been re-certified to the Board, a supplemental statement of the case was issued in March 2015 and the Veteran's attorney has presented argument to the Board pertaining to such issues.  Moreover, a June 2015 letter indicated that the Veteran's appeal has been certified to the Board.  While such may be in reference to other issues in appellate status, due to the confusing nature of the communication, the Board will exercise its jurisdiction over such issues and has included such on the title page of this decision.   

Also, in the Introduction of the April 2014 decision, the Board determined that the issue of entitlement to TDIU was not in appellate status because the Veteran did not respond to a January 2014 RO letter informing him that his claim for TDIU had been denied because he had not submitted a VA Form 21-8940.  Thereafter, the Veteran appealed the Board's determination that a TDIU was not in appellate status to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Remand in which the April 2014 Board decision was vacated and remanded to the extent that it determined that the issue of entitlement to TDIU was not in appellate status.  Such decision noted that the Veteran withdrew his appeal as to the Board's denial of earlier effective dates for the award of service connection and the assignment of initial ratings for his degenerative disc disease with bulging annulus and residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal.

In regard to the vacated aspect of the April 2014 Board decision, at this time, the Board finds that the issue of entitlement to a TDIU is properly before the Board as such has been raised in connection with his claims for higher initial ratings for his back and right fifth finger disabilities.  In this regard, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran alleged unemployability when perfecting his appeal of his initial rating claims in March 2009.  Moreover, the evidence of record at such time suggested that the Veteran's degenerative disc disease and residuals of a fractured right fifth metacarpal impacted his ability to work.  In this regard, the report of an October 2005 VA spine examination noted that the Veteran had been unable to work for the past two to three years secondary to right wrist pain and low back pain.  This report also indicated that the Veteran was unable to work in his trade in construction because he had difficulty grasping objects with his right hand.  Therefore, pursuant to Rice, the Board finds that the issue of entitlement to a TDIU has been raised by the record in connection with the Veteran's initial rating claims and is properly before the Board.

In April 2014, the Board also remanded the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist condition, claimed as arthritis of the right wrist, in order to provide the Veteran with a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As such, a statement of the case regarding such issue was sent to the Veteran in March 2015; however, he did not perfect an appeal.  Specifically, while the Veteran filed a substantive appeal in March 2015, April 2015, and May 2015 for other issues, he did not address the right wrist claim.  Thus, the issue of issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist condition, claimed as arthritis of the right wrist, has not been perfected on appeal and is not before the Board. 

The Board notes that, a day after the issuance of the March 2015 statement of the case pertaining to an increased rating for depression and two days before the issuance of the March 2015 supplemental statement of the case pertaining to the initial rating claims, the Veteran submitted a private Vocational Rehabilitation Assessment, dated in January 2015, without a waiver of agency of original jurisdiction (AOJ).  While such may be considered in connection with the claim for an increased rating for depression as the Veteran's substantive appeal was received after February 2, 2013 (see section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154), the Board finds that, as the remaining claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board further observes that, in March 2015, the Veteran's representative requested a copy of certain records, which were provided to him by the Board in May 2015.  In March 2015, May 2015, and June 2015, the Veteran's representative asked for 60 days from the receipt of the requested records to review them.  However, in June 2015, he waived any additional time and stated that the Veteran had no further response.  He further requested that the Board move forward with the adjudication of the Veteran's claims. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998)

As noted above, in April 2014, the Board remanded the Veteran's claims of entitlement to higher initial ratings for degenerative disc disease with bulging annulus and residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal for further development, to include obtaining VA treatment records dated from February 2010 to the present and any identified private treatment records, affording the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his service-connected conditions, and readjudicating the claims in a supplemental statement of the case that included a review of all evidence received since the August 2010 supplemental statement of the case.  While additional records were obtained and associated with the Veteran's claims file and a supplemental statement of the was issued in March 2015, it did not specifically indicate that all evidence received since the August 2010 supplemental statement of the case, which includes a relevant June 2011 VA examination, was reviewed or considered.  Furthermore, the Veteran has not yet been afforded VA examinations addressing the nature and severity of his service-connected back and right fifth finger disabilities.  In this regard, the Board acknowledges that, in July 2015, it appears that the AOJ has ordered such examinations; however, to date, they have not yet been completed.  Thus, the finds that additional development is necessary to comply with the April 2014 remand directives regarding the Veteran's initial rating claims. 

Regarding the Veteran's claim for an increased rating for his major depressive disorder, he was most recently afforded a VA examination on January 16, 2014.  At such time, the VA examiner determined that such disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was further noted that the Veteran denied current suicidal and homicidal ideation, intent, or plan, as well as any past suicide attempt or hospitalization for psychiatric reasons.  However, four days later, on January 20, 2014, the Veteran was hospitalized on a voluntary status because of increasing anxiety and depression.  It was noted that he was struggling with hopelessness, worthlessness, death wishes, and suicidal thoughts.  

Thereafter, the Veteran's VA psychiatrist filled out a Disability Benefits Questionnaire in March 2014 in which he stated that the Veteran's depression was manifested by occupational and social impairment with reduced reliability and productivity.  He also noted that the Veteran's symptoms were depressed mood; anxiety; suspiciousness; near-continuous depression affecting the ability to function independently appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control such as unprovoked irritability with periods of violence; intense suspicion that is almost at the level of paranoia; and agoraphobia.  In addition, in the January 2015 private Vocational Rehabilitation Assessment, the private examiner stated that the Veteran showed very little improvement and had the continued inability to secure and engage in substantially gainful employment.

Therefore, as the evidence suggests that the Veteran's major depressive disorder may have increased in severity since the January 2014 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the Veteran's TDIU claim, when a schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is currently service-connected for major depressive disorder (rated as 50 percent disabling effective June 8, 2006); degenerative disc disease with bulging annulus at L4-L5 and L5-S1 (rated as 20 percent disabling effective December 3, 2004); residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal (rated as 10 percent disabling effective December 3, 2004); residuals of left knee lateral meniscus tear (rated as 10 percent disabling effective December 3, 2004); residual scar, status post elbow laceration (rated as noncompensable effective December 3, 2004); and residual scar of right hand fourth and fifth metacarpal fracture (rated as noncompensable effective December 3, 2004).  The Veteran's combined disability rating is 40 percent effective December 3, 2004, and 70 percent disabling effective June 8, 2006.  

As indicated in the Introduction, the report of an October 2005 VA spine examination noted that the Veteran had been unable to work for the past two to three years secondary to right wrist pain and low back pain.  This report also indicated that the Veteran was unable to work in his trade in construction because he had difficulty grasping objects with his right hand.  A July 2006 VA psychiatric examination noted that the Veteran had retired in 2005 due to physical problems. 

Additionally, in a June 2010 VA examination, it was noted that the Veteran's lumbar disc disease with moderate mechanical low back pain would give him difficulty with bending, stooping, reaching, and lifting greater than 20 lbs.  At the Veteran's June 2010 VA examination, for his residuals of a fractured right fifth metacarpal, it was noted that the Veteran was unemployed for 5 to 10 years because he had not sought employment.  In June 2011 it was stated that the Veteran has been disabled and collecting Social Security Disability since 2004.  Social Security Administration data confirms a disability onset date in January 2005, with a primary diagnosis of affective disorders and a secondary diagnosis of fractures of the upper limb.  The June 2011 VA examiner stated that, given the chronicity of his depression, he was unlikely to return to the workforce.  However, in January 2012, it was noted that the Veteran was enrolled in school.  

The Veteran submitted a January 2015 private Vocational Rehabilitation Assessment.  It was stated that the Veteran had no transferrable skills since he was unable to return to construction work or work as a chef based on his chronic pain in the back and dominant right hand.  He also had physical limitations of one hand and had to lift less than 20 pounds.  The private examiner stated that, throughout treatment over the past 12 years, VA examiners have found that his depression, anxiety, and other mental health issues have continued with no improvement.  In addition, VA examiners found loss of range of motion of the lower back and associated spasms with use and loss of strength and use of his right hand.  She opined that the lack of functioning of the right hand alone would preclude him from engaging in and securing substantially gainful employment.  The combination of his service-connected mental health diagnosis, lack of functional use of his right hand, and his knee injury continue to prelude him from working at any level.  She stated that the limitations began when he was injured on February 21, 2003, and continue to the present day, showing very little improvement and his continued inability to secure and engage in substantially gainful employment. 

Although the record includes the results of various examinations for individual and, on occasion, some combined service-connected disabilities, the record does not include an examination addressing the combined functional effect of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  The Board finds that such "combined effects" opinion is needed to resolve the Veteran's claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, the Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. 
§ 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   The Board finds that a remand is necessary to afford the Veteran a VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities, singularly and jointly, on his ordinary activities, to include his employability.  

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his service-connected disorders.  Thereafter, any identified records, to include updated VA treatment records, should be obtained for consideration in the Veteran's appeal.  In this regard, the Board notes that the March 2015 statement of the case and supplemental statement of the case referenced consideration of VA treatment records dated from September 26, 2009, to March 9, 2015, from the Orlando, Florida, VA facility; however, the current record only contains VA treatment records from such facility dated from October 2009 to November 2011 and February 2012 to December 2012.  Therefore, on remand, updated VA treatment records from the Orlando facility dated from September 2009 to October 2009, November 2011 to February 2012, and December 2012 to the present should be obtained.

Finally, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of the June 2011 VA examination and the January 2015 private Vocational Rehabilitation Assessment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his service-connected disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Orlando facility dated from September 2009 to October 2009, November 2011 to February 2012, and December 2012 to the present. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the current nature and severity of his lumbosacral spine disability.  The claims folder must be made available to the examiner and be reviewed in conjunction with the examination. 

All indicated studies of the lumbosacral spine, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if possible.  If such cannot be done without resorting to speculation, the examiner should explain why.

The examiner should indicate whether the Veteran's lumbosacral spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbosacral spine disability, to include but not limited to bladder or bowel impairment.

All opinions expressed should be accompanied by a rationale.

3.  Afford the Veteran a VA examination to determine the current nature and severity of his residuals of a fractured right fifth metacarpal.  The claims folder must be made available to the examiner and be reviewed in conjunction with the examination.   

Range of motion measurements should be included.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the right hand disability.  The examiner should provide an opinion as to the extent that pain limits the Veteran's functional ability.  The examiner should further determine whether, and to what extent, the service-connected disability exhibits weakened movement, excess fatigability, or incoordination.

All opinions expressed should be accompanied by a rationale.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his major depressive disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected major depressive disorder.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  The examiner should assign a GAF (Global Assessment of Functioning) score under Axis V. (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).)  

All opinions expressed should be accompanied by supporting rationale.   

5.  After completing the foregoing, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations and those resulting from the medication taken for such disabilities, of the Veteran's service-connected disabilities of major depressive disorder, degenerative disc disease with bulging annulus at L4-L5 and L5-S1, residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal, residuals of left knee lateral meniscus tear, residual scar status post elbow laceration, and residual scar of right hand fourth and fifth metacarpal fracture, SINGULARLY and JOINTLY, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of the June 2011 VA examination and the January 2015 private Vocational Rehabilitation Assessment.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

